UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                               No. 02-4379
JOE LEWIS RICE, JR.,
               Defendant-Appellant.
                                        
JOE LEWIS RICE, JR.,                    
                 Plaintiff-Appellant,
                 v.                               No. 02-6737
UNITED STATES OF AMERICA,
               Defendant-Appellee.
                                        
           Appeals from the United States District Court
         for the District of South Carolina, at Spartanburg.
                Margaret B. Seymour, District Judge.
                  (CR-01-238-MBS, CA-02-249-7)

                      Submitted: August 29, 2002

                      Decided: September 27, 2002

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



No. 02-4379 affirmed and No. 02-6737 dismissed by unpublished per
curiam opinion.
2                       UNITED STATES v. RICE
                             COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant; Joe Lewis Rice, Jr., Appellant Pro Se.
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Joe Lewis Rice, Jr., appeals his conviction and the sentence
imposed by the district court following his guilty plea to possession
with intent to distribute between five and fifty grams of cocaine base,
in violation of 21 U.S.C. § 841(a)(1) (2000). Counsel has filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967). The
Government did not file a reply brief. Finding no reversible error, we
affirm.

   On appeal, Rice contends that the district court failed to comply
with Fed. R. Crim. P. 11. The record reveals that the district court
conducted a thorough plea colloquy, and thus we conclude that Rice
was fully aware of his rights and the consequences of his plea and that
his plea was knowing and voluntary.

   Rice next contends that the district court erred in calculating his
Sentencing Guidelines range. Rice faced a maximum sentence of life
imprisonment under 21 U.S.C. § 841(b)(1)(A) (2000). The pre-
sentence report accurately calculated the guideline sentence range as
188 to 235 months based upon a total offense level of 31, after a three
point reduction for acceptance of responsibility, with a criminal his-
tory score of VI. U.S. Sentencing Guidelines Manual, ch. 5, pt. A
(2000). Further, a court’s decision to sentence a defendant within a
                         UNITED STATES v. RICE                          3
correctly calculated guideline range that is also within the statutory
maximum for the offense is not reviewable by this court. United
States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

   Finally, Rice raises the issue of ineffective assistance of trial coun-
sel. Claims of ineffective assistance of counsel are generally not cog-
nizable on direct appeal. United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). To allow for adequate development of the record,
claims of ineffective assistance of counsel must ordinarily be pursued
in a motion filed pursuant to 28 U.S.C. § 2255 (2000). United States
v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception to this gen-
eral rule applies when the record conclusively establishes ineffective
assistance of counsel. King, 119 F.3d at 295. We conclude that the
record does not conclusively establish ineffective assistance of coun-
sel. Thus, Rice’s claim is not cognizable in this direct appeal.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Rice’s sentence and conviction. This court
requires that counsel inform her client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes such a
petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.

   Rice’s judgment was re-entered after the district court granted in
part and dismissed in part Rice’s 28 U.S.C. § 2255 motion. Rice has
filed a pro se notice of appeal from the district court’s order, and this
appeal has been consolidated with Rice’s direct appeal. His informal
brief in the case challenges the district court’s decision to dismiss his
claim of ineffective assistance of counsel for failure to raise a claim
challenging conversion of funds to drugs on appeal. The district court
properly found the claim to be premature without a decision on appeal
first. We therefore deny a certificate of appealability and dismiss this
appeal.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
4                     UNITED STATES v. RICE
argument would not aid the decisional process.

                                        No. 02-4379 - AFFIRMED

                                        No. 02-6737 - DISMISSED